Citation Nr: 1419202	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  99-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU benefits).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

William Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to May 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in July 2006 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

When these issues were most recently before the Board in August 2013, they were remanded for additional evidentiary development. 
 
The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's August 2013 remand, the Veteran was scheduled for a disability benefits questionnaire (DBQ) examination for mental disorders in August 2013.  The examination report includes a summary of the Veteran's psychiatric treatment history.  Following a mental status examination, the DBQ examiner diagnosed bipolar II disorder.  The DBQ examiner then opined that the disorder was less likely as not related to her active service; and was less likely as not caused by, or permanently worsened by, her service-connected bilateral ankle and foot disabilities.  In support of these opinions, the DBQ examiner suggested that the Veteran had a psychiatric disorder that preexisted her entry into military service.  Specifically, the examiner noted that research related to bipolar disorder had consistently demonstrated strong genetic evidence as the cause of this condition; and that a review of the Veteran's psychiatric treatment records indicated that she experienced an onset of depression during her childhood.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

In this case, the report of the Veteran's August 1984 enlistment examination shows that her psychiatric status was found to be normal.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

Under these circumstances, the Board finds that a new examination addressing the etiology of the Veteran's current psychiatric disorder is needed, to include consideration of whether the Veteran clearly and unmistakably had a psychiatric disorder which preexisted her military service; and if so, whether it is clear and unmistakable that this condition was not aggravated by her military service.

As for the Veteran's claim for TDIU benefits, an updated and complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, is required.  On her VA Form 21-8940, filed in November 2010, the Veteran noted her employment within the probate division of a Court.  Although this position was the most recent position in the timeline provided, the Veteran failed to provide any dates for the start or end of this employment.  In addition, a December 2009 letter from M.G., M.D., notes that the Veteran was pursuing a Master's degree and planned on substitute teaching in February 2010.  Under these circumstances, an updated VA Form 21-8940 will afford the Veteran the opportunity to provide up-to-date and accurate information.

Finally, the issue of service connection must be resolved prior to further consideration of the TDIU claim. TDIU is dependent upon consideration of the impact of all service-connected disabilities upon the ability to obtain or retain substantially gainful employment. Thus, the service connection and TDIU claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include records of any VA medical treatment received since August 2013.  

2.  Provide and request the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After completion of the foregoing, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated diagnostic tests and studies should be accomplished.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

Based upon the examination results, the review of the record, and consideration of the Veteran's statements and contentions, the examiner should answer the following questions with respect to each acquired psychiatric disorder present during the period of the claim. 

Is there a 50 percent or better probability that the disorder was present in service and if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty?  

With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto active duty, did the disorder clearly and unmistakably undergo no chronic increase in severity during or as a result of service?

With respect to any currently present disorder which the examiner believes was not present during military service, is there a 50 percent or better probability that the disorder is etiologically related to the Veteran's military service?

With respect to any disorder not incurred in or aggravated during service, is there a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected disabilities.

The supporting rationale for all opinions expressed must also be provided.

4.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation showing that she was properly notified of the examination must be associated with the record.

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



